Citation Nr: 0907707	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-19 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cataracts.

2.  Entitlement to service connection for glaucoma.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from August 1956 to July 
1957.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

On his June 2006 substantive appeal, the appellant requested 
a Board hearing.  A hearing was schedule for December 2008 
and the appellant was notified by letter dated November 2008.  
The appellant failed to report for this scheduled hearing 
without any showing of good cause.  Accordingly, the request 
is considered withdrawn and the Board will consider the 
claims based on the evidence of record.

The issue of entitlement to service connection for cataracts 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Glaucoma was not manifest during service and is not 
attributable to service.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letters sent to the appellant 
in October 2004 and January 2005 essentially complied with 
statutory notice requirements as outlined above.  The October 
2004 letter addressed cataracts and the January 2005 letter 
addressed both cataracts and glaucoma.  In each letter, VA 
notified the appellant of the evidence obtained, the evidence 
VA was responsible for obtaining, and the evidence necessary 
to establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  This is error and presumed prejudicial to 
the appellant unless VA can demonstrate otherwise.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, 
the Board finds that there is no prejudice to the appellant 
in this timing error because the claim was subsequently 
readjudicated in August and October 2007.  VA sent the 
appellant Supplemental Statements of the Case dated the same 
notifying him of the actions taken and evidence obtained or 
received.  As such, the appellant was afforded due process of 
law.  The appellant has not been deprived of information 
needed to substantiate his claim and the very purpose of the 
VCAA notice has not been frustrated by the timing error here.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder 
along with those private medical records identified by the 
appellant.  VA afforded the appellant an opportunity to 
appear for a hearing.  A VA examination has not been 
conducted and is not necessary concerning the claim for 
glaucoma since the appellant reports post service onset of 
symptoms and diagnosis of glaucoma.  Furthermore, there is no 
indication that the glaucoma is related service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the threshold 
is low when considering whether there is an indication that a 
disability or persistent or recurring symptoms of a 
disability may be associated with the veteran's service); see 
also Duenas v. Principi, 18 Vet. App. 512 (2004) (The Court 
held that an examination must be conducted where the record 
before the Secretary (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of disease and 
(2) indicates that those symptoms may be associated with his 
active military service).  Accordingly, a VA examination is 
not required.

Additionally, the Board finds that there is no indication 
that there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



Service Connection

Initially, the Board notes the appellant did not engaged in 
combat and he does not assert that glaucoma is a result of 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The appellant seeks service connection for glaucoma.  No 
theory of entitlement has been advanced.  He filed a claim 
for cataracts in September 2004, and a claim for glaucoma in 
January 2005.  In a statement dated June 2006, the 
appellant's sister reports that the appellant had 3 eye 
surgeries in 1961 and that, prior to the surgeries, had very 
poor vision.  In a November 2006 statement, the appellant 
contests that his vision was corrected to 20/20 with glasses 
during service.  He acknowledges that he developed glaucoma 
much later.  Again, in August 2006, the appellant reported 
that he developed glaucoma many years after service.
Service treatment records show that, on service enlistment 
examination dated August 1956, clinical evaluation of the 
eyes was normal.  Interocular tension was also reported as 
normal.  On his signed Report of Medical History, the 
appellant checked that he had eye trouble and explained that 
he wore glasses the past 2 years for myopia.  In September 
1956, the appellant underwent optometry examination.  Visual 
acuity was 20/40 on the right and 20/30 on the left, each 
corrected to 20/20 with present prescription.  Sick call 
records show that the appellant was seen for eye 
examinations, refraction, in January and March 1957.  A 
February 1957 sick call record shows complaint of cataracts 
of both eyes.  A consultation record dated March 1957 shows 
complaints of blurred vision with burning of the eyes, not 
correctable with lenses; a provisional diagnosis was given 
for bilateral cataracts with blepharitis.  Evaluation showed 
congenital scattered opacities throughout lens bilaterally, 
opaque enough to cause decreased vision.  He was advised to 
admit to the hospital for study and possible surgery.  It was 
noted that the condition existed prior to entry (EPTE).  A 
May 1957 Narrative Summary reflects that the appellant was 
hospitalized with a diagnosis of congenital cataracts, 
bilateral, existing prior to entry.  Under history, the 
report shows:

The patient states that he was aware of decreased 
visual acuity since about 10 years of age.  At the 
age of 14 he was told that he had congenital 
cataracts at which time he began wearing glasses.  
At first these improved his vision but required 
several changes, the last being in September 1956, 
on entry into the service at which time his vision 
was still 20/20 in each eye corrected.  During the 
last several months, however, he again complained 
of decreased vision which could not be improved 
with correction, and he states that frequently he 
experiences severe photophobia and headaches, 
which seriously interfere with the performance of 
his normal duties.

The report further shows that, on examination, there was mild 
blepharitis of both lids and eyes, but essentially normal 
muscle balance and clear anterior segments.  The lens of each 
eye revealed numerous scattered punctate opacities through 
the cortex, typical of congenital cataracts.  Vitreous and 
fundi were essentially normal.  The examiner noted that, 
because the "symptoms and ocular discomfort interferes with 
the satisfactory performance of the normal duties," and 
because the "congenital cataracts could become progressive 
to some degree," a Medical Board Survey for separation was 
advised.

Report of Board of Medical Survey dated May 1957 restates the 
narrative above.  The recommendation was that the appellant 
was unfit for further service by reason of physical 
disability and that this disability was neither incurred in, 
nor aggravated by a period of active military service.  
Discharge was recommended.  Pursuant thereto, the appellant 
was formally discharged in June 1957.

Private medical records dated since 1981 are associated with 
the record.  On a Patient Information form dated January 
1981, the appellant reported having had cataract surgery and 
having eye complaints that included burning, bright lights 
hurt, and headaches.  In a letter dated January 1981 to Dr. 
JS, Dr. BD indicated that intraocular tension measured 27 and 
24 mmHg (millimeters of mercury) in the right and left 
respectively.  He noted that the elevated ocular pressure was 
not readily explained since both angles were open.  He was 
placed on Timoptic drops at bedtime.

Private medical records show that the appellant underwent eye 
surgery in June 1985 for open angle glaucoma, both eyes.  In 
an April 1991 letter to the Texas Rehabilitation Commission, 
Dr. JS reports that the appellant had cataract surgery in 
each eye in 1960 and 1964.  Intraocular tension measured 27 
and 24 mm Hg in the right and left eyes tested separately.  
Intraocular tension was also reported at 26 and 20, on the 
right and left respectively.  It was noted that the appellant 
had undergone Argon laser trabeculoplasty in 1985 to control 
the elevated intraocular pressure which had exceeded 30 mm 
Hg.  The impression was (1) aphakia bilaterally secondary to 
surgery for familial cataracts, (2) glaucoma suspect, and (3) 
Jack-in-the- box phenomenon with aphakic spectacles.  The 
physician commented that "This gentleman probably had early 
open angle glaucoma which has been well controlled using 
Isoptocarpine and Betagan."

Subsequently dated medical records show that the appellant 
was followed by Dr. JS, an ophthalmologist for eye problems.  
The impression in September1998 was right eye corneal 
erosion, aphakia, and chronic open angle glaucoma, 
bilaterally.
In a letter dated December 2001 to Dr. JS, Dr. HG reports 
that the appellant has a significant history of glaucoma.  
Interocular tension was 32 and 21 mmHG in the right and left 
eye respectively.  The impression was (1) status post 
cataract extraction with resultant aphakia bilaterally, (2) 
aphakic soft contact lens wearer with difficulty tolerating 
contact lenses bilaterally, (3) glaucoma, by history, 
uncontrolled in the right eye, and (4) corneal astigmatism 
secondary to wound scarring, left cornea.  It was noted that 
the appellant was a good candidate for intraocular lens 
implantation, but that he needed to improve glaucoma control.  
The pressure in the right eye was uncontrolled with current 
medical therapy.  In a follow-up letter dated April 2002, Dr. 
HG reported that he had inserted a secondary intraocular 
implant in the left eye in March 2002 and the appellant 
underwent iridoplasty at that time.  There was no mention of 
glaucoma.

Private medical records show that, in January and July 2003, 
the appellant underwent eye surgery for better intraocular 
pressure control.  The impression was aphakic glaucoma.

VA treatment notes dated 2002-2005 are associated with the 
record.  These show an assessment for glaucoma.

Analysis

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for glaucoma.  Glaucoma is not shown in service.  
Interocular pressure at service entrance examination was 
normal and in-service vision complaints were attributed to 
congenital cataracts.  Glaucoma is first shown many years 
after service discharge and has not been attributed to 
service.

The Board observes that the appellant has not asserted visual 
field defects in service or having had other symptoms 
compatible with glaucoma during service.  Rather, the 
appellant acknowledge in statements that glaucoma had its 
onset long after service separation.  Although refractive 
error is shown in service, the appellant does not contend and 
the evidence shows no indication that this was a harbinger of 
post-service glaucoma.

The appellant clearly believes that service connection is 
warranted for glaucoma although the basis for that belief is 
unclear.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Accordingly, the claim is denied.


ORDER

Service connection for glaucoma is denied.


REMAND

The appellant seeks service connection for cataracts.  The 
record shows that the appellant was assessed with congenital 
cataracts, bilateral, in service and that he was separated 
therefor.

The entrance examination disclosed decreased visual acuity, 
but cataracts were not diagnosed.  It was summarized that he 
wore glasses for myopia.

Statements of the appellant suggest his belief that cataracts 
were aggravated in service.  The evidence shows cataracts in 
service and surgical treatment for cataracts a few years post 
service.  In view of the evidence, the Board believes that 
remand for a VA opinion addressing whether the condition was 
aggravated in service is warranted.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (the threshold is low when 
considering whether there is an indication that a disability 
or persistent or recurring symptoms of a disability may be 
associated with the veteran's service); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  A VA ophthalmology examination should 
be scheduled for evaluation of cataracts.  
The claims file should be made available.  
All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.

Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions with respect to cataracts:

a.  Are the Veteran's cataracts due to 
defect or disease?  (Specify which)

b.  With respect to any manifestations of 
cataracts found to be present in service, 
did the manifestations clearly and 
unmistakably exist prior to the 
appellant's entrance onto active duty?

c.  With respect to any manifestations of 
cataracts that existed prior to the 
entrance onto active duty, did the 
manifestations undergo an increase in 
severity during service that would be 
beyond the normal progression of the 
disorder?  If the opinion is that they 
did not undergo such an increase, is it 
clear and unmistakable that it did not?

The examining physician should set forth 
all examination findings, along with the 
complete rationale for the conclusions 
reached, in the examination report.


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


